DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Drozd on 09/14/2021.
Regarding Claim 1: (Currently Amended) A method for transmission of a frame by an access point of a wireless local area network, the access point having implemented a phase of association with a plurality of wireless terminals, the method comprising:
receiving, by the access point, during the association phase, from each terminal of the plurality of  wireless terminals, an information indicating whether each terminal of the plurality of wireless terminals are compatible with transmissions in a multicast mode, 

obtaining data to be transmitted in the multicast mode to a plurality of destination terminals from among each of the multicast compatible wireless terminals; 
obtaining data to be transmitted in a unicast mode to at least one respective destination terminal from among the wireless terminals which are not multicast compatible or do not wish to participate in multicast;  
constructing a physical-layer header including: 
in a common signalling field, an identification of each channel resource intended to be used for making the frame transmission thereby indicating whether the data is to be transmitted in unicast mode or whether the data will be transmitted in multicast mode; and 
in each field of a series of specific signalling fields, information representing an association between a channel resource identifier used and a unique identifier of a destination terminal concerned or of a group of destination terminals concerned, so that each destination terminal can determine each channel resource to listen to in order to receive the data that are addressed to each channel resource, whether in the unicast mode or in the multicast mode;
 wherein the destination terminal or the group of destination terminals are selected from the plurality of wireless terminals.

Regarding claim 2: (Currently Amended) The method according to claim 1, wherein, in order to make a transmission in multicast mode to  of the destination terminals, the method comprises, previously performed by the access point:
receiving an instruction to create a group from a list of the destination terminals;
transmitting a group identifier to each of the destination terminals of said group;
and wherein the series of specific signaling fields is such that, in order to indicate a transmission in multicast mode on a channel resource, a single specific field is defined for said channel resource in which the group identifier is indicated.

Regarding claim 5: (Currently Amended) The method according to claim 4, wherein each specific signaling field indicates there exists at least one other specific signalling field, subsequent in the physical-layer header, that is associated with the same destination terminal  or with a least one destination terminal in the same group of destinationterminals.

Regarding claim 18: (Currently Amended) An access point of a wireless local area network, the access point being adapted to perform a frame transmission in said wireless local area network, the access point having implemented a phase of association with a plurality or wireless terminals, the access point comprising:
electronic circuitry configured for receiving, during the association phase, from each terminal of the plurality of  wireless terminals, an information indicating whether each terminal of the plurality of wireless terminals are compatible with transmissions in a multicast mode, 
in order to transmit the frame, the method further comprising, by the access point: 
obtaining data to be transmitted in the multicast mode to a plurality of destination terminals from among each of the multicast compatible wireless terminals; 
obtaining data to be transmitted in a unicast mode to at least one respective destination terminal from among the wireless terminals which are not multicast compatible or do not wish to participate in multicast;  
constructing a physical-layer header including: 
in a common signalling field, an identification of each channel resource intended to be used for making the frame transmission thereby indicating whether the data is to be transmitted in unicast mode or whether the data will be transmitted in multicast mode; and 
in each field of a series of specific signalling fields, information representing an association between a channel resource identifier used and a unique identifier of a destination terminal concerned or of a group of destination terminals concerned, so that each destination terminal can determine each channel resource to listen to in order to receive the data that are addressed to each channel resource, whether in the unicast mode or in the multicast mode;
 wherein the destination terminal or the group of destination terminals are selected from the plurality of wireless terminals.

Allowable Subject Matter
Claims 1-15 and 17-18  are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for assigning stations to a multicast group or enable stations to receive unicast transmissions. Each of the Independent claims 1 and 18 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For example, a prior art reference Zhao et al. (US 10511419 B2) discloses In one embodiment, “a system includes a processor to determine a number P of how many multi-user groups are to be formed to promote airtime fairness for N client devices in which each one client device of the N client devices will be equally represented in the to-be-formed multi-user groups and in which each of the to-be-formed groups is to be actively considered by a scheduler for transmission purposes, the N client devices being associated with N wireless connections with an access point having multi-user simultaneous communication multiple-input multiple-output technology, define P multi-user groups with each one multi-user group of the P multi-user groups having a capacity for M client devices from the N client devices, N being greater than M, and allocate the 
While the disclosure of Zhao teaches a method of establishing multicast terminal groups it does not disclose or render obvious each and every limitation in the claims, such as:
“in a common signalling field, an identification of each channel resource intended to be used for making the frame transmission, thereby indicating whether data is to be transmitted in a unicast mode or whether data will be transmitted in multicast mode; and
in each field in a series of specific signalling fields, information representing an association between a channel resource identifier used and a unique identifier of the destination concerned or group of destinations concerned, so that each destination can determine each channel resource to listen to in order to receive the data that are addressed to each channel resource, whether in unicast mode or in multicast mode”
and thus, the claims are in condition for allowance.
An additional prior art reference Ghosh et al. (US 2013/0301551 A1) discloses a method on a WTRU may include receiving a message from an AP that comprises a beamformee capability element; sending a second message to the AP that comprises a beamformer capability element; and receiving, from the AP, a third message in response to the second message that indicates a group to which the WTRU is assigned.  The group may be based on the beamformer capability element and the group may indicate UL transmission information to be used by the WTRU.  A method on an AP may include determining a group for multiple WTRUs based on a received beamformer capability element.  A method on a WTRU may include sending to an AP a 
While the disclosure of Ghosh teaches a method of establishing multicast terminal groups it does not disclose or render obvious each and every limitation in the claims, such as:
“in a common signalling field, an identification of each channel resource intended to be used for making the frame transmission, thereby indicating whether data is to be transmitted in a unicast mode or whether data will be transmitted in multicast mode; and
in each field in a series of specific signalling fields, information representing an association between a channel resource identifier used and a unique identifier of the destination concerned or group of destinations concerned, so that each destination can determine each channel resource to listen to in order to receive the data that are addressed to each channel resource, whether in unicast mode or in multicast mode”
and thus, the claims are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411

/JAMAAL HENSON/Primary Examiner, Art Unit 2411